POLLOCK, District Judge.
This is a suit tor infringement of reissued letters patent No. 15,432, original patent No. 1,304,028, and for an accounting with defendants. By way of answer defendants first denied the patent of plaintiff to be valid; second, denied infringement of the rights guaranteed to plaintiff by the patent; third, asserted intervening rights.
On issues joined the case was referred to an able special master, who took the proofs, heard oral arguments, and, having consid*1004ered fully the matter, filed an exhaustive report of the facts as established by the proofs2 conclusions drawn therefrom, and a reeommendatioü that a decree enter, upholding the validity of the letters patent claimed by plaintiff, finding the defendants guilty of infringement, denying the intervening rights claimed by defendants, recommending an injunctive decree issue restraining the use by defendants of the infringing device employed by it, and ordering an accounting be taken of the profits made by defendants from the use of the infringing device. To this report defendants 'have taken and'filed many exceptions.
I have examined the entire record, and have arrived at the conclusion, as did the special master, the interest of the plaintiff in the letters patent in suit is ample to entitle it to maintain this suit. Said letters patent are valid. The device used by defendants at the date this suit was instituted does infringe upon the exclusive rights guaranteed to plaintiff by claim 1 of the original and claims 1 to 5 of the reissued patent, and under the proofs of this case the defendants are not entitled to escape liability through any claim of intervening rights set up in the answer. The application to'reopen the ease for additional proofs must, for the reasons stated by the master, be overruled and denied, and the decree recommended by the able special master, for the reasons given by him in his report, enter in the cause.
The exceptions are therefore overruled and denied. It is so ordered.